 



EXHIBIT 10.48
2006 Base Salaries and Fiscal Year 2005 Bonuses for Named Executive Officers

                  Name and Title   Salary     Bonus  
Hollings C. Renton
Chairman of the Board, President and Chief Executive Officer
  $ 525,000     $ 250,000  
 
               
Edward F. Kenney
Executive Vice President and Chief Business Officer
  $ 360,000     $ 130,000  
 
               
Leonard E. Post, Ph.D.
Former Senior Vice President, Research and Development1
    N/A 2   $ 120,000  
 
               
Fabio M. Benedetti, M.D.
Vice President, Medical Affairs
  $ 295,000     $ 100,000  
 
               
Scott M. Freeman, M.D.
Vice President, Clinical Development
  $ 278,000     $ 95,000  

 

1   On December 5, 2005, Onyx entered into a separation agreement with Dr. Post
whereby Dr. Post resigned as an employee and officer of Onyx effective
January 15, 2006.   2   As severance, Onyx has agreed to pay Dr. Post the
equivalent of 12 months of his 2005 base salary, $315,000, less standard
withholdings and deductions.

 